Citation Nr: 1823843	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1954 to September 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

The Board remanded this claim in February 2015 for further development.  Unfortunately, however, still more development of the claim is required, so the Board is again REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran most recently underwent a VA compensation examination for his left knee disability in June 2017.  During the course of that examination he indicated that he experienced flare ups causing "increased pain with prolonged weight bearing."  With regards to the objective physical portion of the examination the examiner stated that the examination of the Veteran's left knee was medically consistent with his statements describing functional loss during flare-ups.  However, the examiner did not appear to also make any request that the Veteran provide information as to the frequency, duration, and severity of these flare-ups.  The only apparent information elicited from the Veteran regarding flare-ups was that he experienced increased pain with weight-bearing.  The examiner specifically stated that he was not able to describe the flare-ups in terms of range-of-motion loss because the "exam [was] not performed during flare-up." But there is no indication the examiner attempted to elicit this necessary information, such as from the Veteran himself.  The Disability Benefits Questionnaire (DBQ) is therefore inadequate.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for another examination reassessing the severity of his service-connected left knee disability (status-post left knee arthroscopy with medial meniscus repair, previously rated as a left knee strain with patellofemoral syndrome and osteochondritis desiccants with scar). Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review. Also provide the examiner a complete copy of this remand. All indicated testing should be conducted. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability. The appropriate DBQ should be completed for this purpose. The examiner should also comment on the functional impairment or limitations imposed by this service-connected left knee disability.

To this end, the examiner should specifically ask the Veteran to describe the factors precipitating a flare-up and the frequency, duration, and severity of any flare-ups. The examiner should use that information to, in turn, comment on additional functional loss during flare-ups. Any determination concerning additional functional loss should be expressed, to the extent possible, in terms of degrees of additional range-of- motion loss.

If, as previously, the examiner cannot provide an opinion concerning the additional functional loss during flare-ups without resorting to mere speculation, the examiner must nonetheless provide an explanation of why this is so and note what, if any, additional evidence would permit such an opinion to be made, including whether there are additional tests or information that might be sufficient to estimate this additional functional loss during flares.  In other words, the examiner merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this claim in light of this and all other additional evidence. If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

